Certified State Law Question, No.'301CV7059. On preliminary memoranda pursuant to S.Ct.Prac.R. XVIII(6). The court will answer the following questions certified by the United States District Court for the Northern District of Ohio, Western Division:
“1. Does Ohio Revised Code § 3101.05(A), as a matter of statutory interpretation, require Social Security numbers from marriage license applicants who do not have a Social Security number?
“2. If question of law number one is answered affirmatively, is the State of Ohio’s requirement, under Ohio Revised Code § 3101.05(A), that both applicants for marriage licenses provide Social Security numbers as one of the grounds of eligibility to marry, unconstitutional as written or applied under the Due Process Clause of the Ohio Constitution, Article I, § 16?
“3. If question of law number one is answered affirmatively and question of law number two negatively, is the State of Ohio’s requirement, under Ohio Revised Code § 3101.05(A), that both applicants for marriage licenses provide Social Security numbers as one of the grounds of eligibility to marry, unconstitutional as written or applied under the Equal Protection Clause of the Ohio Constitution, Article 1, § 2?”